 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    XOCHI QUETZAL HAENA FLORES,

 9                                   Plaintiff,             CASE NO. C19-0438-MJP

10            v.
                                                            ORDER GRANTING APPLICATION TO
11    MARIKO K. DOERNER,                                    PROCEED IN FORMA PAUPERIS

12                                   Defendant.

13

14          Because plaintiff does not appear to have funds available to afford the $400.00 filing fee,

15   plaintiff financially qualifies for in forma pauperis (IFP) status pursuant to 28 U.S.C. § 1915(a)(1).

16   Therefore, plaintiff’s IFP application (Dkt. 1) is GRANTED.             However, the undersigned

17   recommends review under 28 U.S.C. § 1915(e)(2)(B). The Clerk of the Court is directed to send

18   a copy of this Order to plaintiff and to the assigned District Judge.

19          DATED this 1st day of April, 2019.

20

21
                                                           A
                                                           Mary Alice Theiler
                                                           United States Magistrate Judge
22

23

     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS
     PAGE - 1
